DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Information Disclosure Statement
The 12/28/2020 IDS document has been considered by the examiner.

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 103:
Applicant’s arguments, in view of the amended claim language, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shaw (US 2015/0341323 A1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 of the instant Application differs from claim 1 of the patent in that the master key specifically undergoes a secret sharing technique. For instance, the patent claims do not disclose: “utilizing a secret sharing technique to provide multiple key shares; key share of the multiple key shares; one key share; one key share with another key share; key shares from the at least two of the multiple disks of the computing node; ” as below. However, the patent claims in view of, e.g., [0009] and [0027] of Miller, disclose the limitations of claim 1. Therefore, one of ordinary skill in the art would have been motived to modify the patent to include use of the secret sharing scheme for at least the purpose discussed in [0008] of Miller (i.e., maintaining security levels / thresholds). The claims further differ with respect to the metadata for reconstructing the key. However, refer to at least [0022] of Shaw with respect to metadata for reconstructing data from multiple storage locations. One of ordinary skill in the art would have been motived to modify the patent to include use of metadata for reconstruction for at least the reasons described in the cited portion of Shaw (i.e., redundancy). Claims 2-9 depend on claim 1, and are therefore likewise rejected for at least that reason.
Claim 10 of the instant application likewise differs as above. For instance, the patent claims do not disclose that the information derived from the master key is secret share information; multiple disks for storing the key shares: “utilizing a secret sharing technique to; multiple key shares; multiple key shares across multiple disks of the computing node, such that key shares from at least two of the multiple disks are necessary to reconstruct the master key; key shares from at least two of the multiple disks.” While the “information derived from the master key” of the copending claims is considered to be mapped to the multiple key shares, and the multiple nodes of the copending claims are considered to be mapped to the multiple disks and node, the copending claims do not fully disclose the instant claim. However, the copending 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2014/0089683 A1) in view of Gordon (US 2011/0138475 A1) and Shaw (US 2015/0341323 A1).

Regarding claim 1, Miller discloses: A method comprising: 
generating a master key [by a first entity] executing at a first node of a distributed computing system; 
Refer to at least [0064] with respect to generating a master secret.
Refer to at least [0032]-[0033] and [0044] of Miller with respect to the storage controller being located within storage devices.
modifying [by the first entity] the master key utilizing a secret sharing technique to provide multiple key shares; 
Refer to at least [0027]-[0030] and [0064] of Miller with respect to a secret sharing scheme for generating shares of the master secret. 
storing at least one key share of the multiple key shares at another node of the distributed computing system, different from the first node; 
Refer to at least [0031] and [0066] of Miller with respect to distributing the shares to the storage devices. 
after restart of the first node, requesting [by the first entity] the at least one key share from another node of the distributed computing system; and 
Refer to at least [0041], [0050], and [0070] of Miller with respect to starting and/or rebooting a system and associated recovery of the shares. 
combining [by the first entity] the at least one key share with another key share stored at the first node or another node to obtain the master key.
Refer to at least the abstract, [0008], [0046], [0050], and [0068] of Miller with respect to reconstructing the master secret via the shares. 
Miller discloses key management but may not fully disclose the multitude of key managers as claimed. Accordingly, Miller may not fully disclose: by a first instance of key manager; by the first instance of the key manager; a second instance of the key manager executing at the another node; identifying, by the first instance of the key manager running on the first node, the another node of the distributed computing system based on metadata including identification of nodes of the distributed computing system storing at least one key share of the multiple key shares and a number of key shares sufficient to reconstruct the master key. However, Miller in view of Gordon discloses: by a first instance of key manager; by the first instance of the key manager; a second instance of the key manager executing at the another node.
Refer to at least FIG. 1, [0012]-[0013], [0048]-[0050], and [0087] of Gordon with respect to HAT agents as a form of claimed key managers. 
Miller-Gordon in view of Shaw further discloses: identifying, by the first instance of the key manager running on the first node, the another node of the distributed computing system based on metadata including identification of nodes of the distributed computing system storing at least one key share of the multiple key shares and a number of key shares sufficient to reconstruct the master key.
Refer to at least [0022] of Shaw with respect to metadata at respective managers for reconstructing a shared secret, the metadata identifying distributed storage locations. 
The teachings of Miller, Gordon, and Shaw are within the same field of endeavor (secret sharing and distributed storage / data usage) and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Miller to further include agent architecture for managing key shares for at least the purposes discussed in the cited portions of Gordon (i.e., increased security from TPM architecture). It further would have been obvious to include use of metadata for reconstruction for at least the reasons described in the cited portion of Shaw (i.e., redundancy).

Regarding claim 2, Miller-Gordon-Shaw discloses: The method of claim 1, wherein the secret sharing technique utilizes Shamir's secret sharing.
Refer to at least [0027] of Miller with respect to Shamir’s scheme. 

Regarding claim 4, Miller-Gordon-Shaw discloses: The method of claim 1, wherein the combining obtains an  encrypted master key, the method further comprising decrypting the encrypted master key using a private key of the first node and protecting the private key using at least one secure crypto processor at the first node.
Refer to at least [0005], [0008], and [0093] of Gordon with respect to encrypting shares via TPM and TPM software.
This claim would have been obvious for substantially the same reasons as claim 1 above. 

Regarding claim 5, it is rejected for substantially the same reasons as claim 4 above.

Regarding claim 6, it is rejected for substantially the same reasons as claim 1 above (i.e., with respect to the citations concerning share distribution and storage).

Regarding claim 7, Miller-Gordon-Shaw discloses: The method of claim 1, further comprising: decrypting an encrypted data encryption key using the master key to provide a data encryption key; and encrypting data using the data encryption key to provide encrypted data.
Refer to at least [0010], [0035], [0046]-[0047], [0065], and [0069]-[0070] of Miller with respect to the storage devices having encryption keys which are further encrypted via the master secret. Data encryption and decryption is performed via the keys. 

Regarding claim 8, Miller-Gordon-Shaw discloses: The method of claim 1, further comprising, fetching identity credentials using the master key, and utilizing the identity credentials to communicate with the second key manager at the another node of the distributed computing system.
Refer to at least [0035], [0037], [0040], [0043], [0045], and [0047] of Miller with respect to a device identifier such as a serial number being associated with each of the storage devices and operable to be used in combination with the master secret.
Refer to at least FIG. 1, [0012]-[0013], [0048]-[0050], and [0087] of Gordon with respect to HAT agents as a form of claimed key managers. 
This claim would have been obvious for substantially the same reasons as claim 1 above. 

Claims 3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller-Gordon-Shaw as applied to claims 1-2 and 4-8 above, and further in view of Ford (US 2016/0352518 A1).

Regarding claim 3, Miller-Gordon-Shaw does not disclose: further comprising encrypting the at least one master key with a public key of the first node to provide an encrypted master key. However, Miller in view of Ford discloses: further comprising encrypting the at least one master key with a public key of the first node to provide an encrypted master key.
Refer to at least the abstract, FIG. 6, [0005], and [0065] of Ford with respect to encrypting a master key with device public keys such that it is operable to be decrypted via the devices’ private keys. 
Refer to at least [0027]-[0030] of Miller with respect to secret sharing.
The teachings of Miller-Gordon-Shaw and Ford concern encryption and key distribution, and are considered to be within the same field of endeavor and combinable as such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Miller-Gordon-Shaw to encrypt the master secret via storage devices’ public keys for at least the purpose of further enhancing security (i.e., increasing the protection afforded to the master secret itself). 

Regarding claim 21, it is rejected for substantially the same reasons as claim 3 above (i.e., the citations and rationale).

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller-Gordon-Shaw as applied to claims 1-2 and 4-8 above, and further in view of Zheng (US 2005/0138374 A1).

Regarding claim 9, Miller-Gordon-Shaw does not disclose: further comprising decrypting a key management services master key using the master key; decrypting a data encryption key using the key management services master key; and providing the data encryption key to a user application in communication with the first node. However, Miller-Gordon-Shaw in view of Zheng discloses: further comprising decrypting a key management services master key using the master key; decrypting a data encryption key using the key management services master key; and providing the data encryption key to a user application in communication with the first node.
Refer to at least [0043] of Zheng with respect to further encrypting a master key; additional master keys.
Refer to at least FIG. 1 and 4 of Zheng with respect to application keys. Miller discloses encryption/decryption at the storage devices, but does not specify the application(s).
The teachings of Miller-Gordon-Shaw and Zheng concern encryption and key distribution, and are considered to be within the same field of endeavor and combinable as such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Miller-Gordon-Shaw to include further encryption of the master secret for at least the purpose of additional security as per the cited portion of Zheng. It further would have been obvious to include use of the encryption keys for applications because the substitution of one known element for another (the Miller reference already uses encryption keys for encrypting/decrypting data, but doesn’t specify on which hardware/software’s behalf it is done) would have yielded predictable results to said one of ordinary skill. 

Claims 10-11, 15-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2014/0089683 A1) in view of Faibish (US 8,719,590 B1).

Regarding claim 10, Miller discloses: At least one non-transitory computer readable medium
storing instructions that, when executed by at least one processor, cause a computing node to: 
Refer to at least FIG. 1-2 of Miller with respect to storage system 100.
generate a master key at the computing node; 
Refer to at least [0064] with respect to generating a master secret.
Refer to at least [0032]-[0033] and [0044] of Miller with respect to the storage controller being located within storage devices.
modify the master key utilizing a secret sharing technique to provide multiple key shares; 
Refer to at least [0027]-[0030] and [0064] of Miller with respect to a secret sharing scheme for generating shares of the master secret. 
store the multiple key shares across multiple disks of the computing node, such that key shares from at least two of the multiple disks are necessary to reconstruct the master key; 
Refer to at least [0031] and [0066] of Miller with respect to distributing the shares to the storage devices. 
Refer to at least [0033]-[0034] of Miller with respect to exemplary forms for said storage devices. 
after restart of the computing node, request the key shares from the at least two of the multiple disks of the computing node; and 
Refer to at least [0041], [0050], and [0070] of Miller with respect to starting and/or rebooting a system and associated recovery of the shares. 
combine the key shares from at least two of the multiple disks of the computing node to obtain the master key.
Refer to at least the abstract, [0008], [0046], [0050], and [0068] of Miller with respect to reconstructing the master secret via the shares. 
Miller comprises cloud computing embodiments but may not fully specify: including a virtual disk; including the virtual disk; identify the at least two of the multiple disks based on metadata specifying where the key shares are stored and the number of key shares sufficient to reconstruct the master key. However, Miller in view of Faibish discloses: including a virtual disk; including the virtual disk.
Refer to at least FIG. 5-6 Col. 2, Ll. 32-Col. 3, Ll. 4, Col. 4, Ll. 6-11, and Col. 6, Ll. 28-Col. 7, Ll. 45 of Faibish with respect to virtual machines and associated virtual disks; applications and associated application plugins. 
Miller-Faibish further in view of Shaw discloses: identify the at least two of the multiple disks based on metadata specifying where the key shares are stored and the number of key shares sufficient to reconstruct the master key.
Refer to at least [0022] of Shaw with respect to metadata at respective managers for reconstructing a shared secret, the metadata identifying distributed storage locations. 
The teachings of Miller, Faibish, and Shaw are within the same field of endeavor (secret sharing and distributed storage / data usage) and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Miller to further include implementation of virtual machines because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time. It further would have been 

Regarding claims 11 and 15, they are substantially similar to claims 2 and 7 above, and are therefore likewise rejected.

Regarding claim 16, Miller-Faibish-Shaw discloses: The computing node of claim 10, wherein the instructions further cause the computing node to store the multiple key shares across the multiple disks such that each of the multiple disks stores an insufficient number of the multiple key shares to reconstruct the master key.
Refer to at least [0008] and [0031] of Miller with respect to a threshold number of shares.

Regarding independent claim 17, it is substantially similar to elements of claim 10 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding claims 18-19, they are substantially similar to elements of 2 and 7 above, and are therefore likewise rejected.

Regarding claim 22, it is rejected for substantially the same reasons as claim 15 above.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller-Faibish-Shaw as applied to claims 10-11, 15-19, and 22 above, and further in view of Ford (US 2016/0352518 A1).

wherein the instructions further cause the computing node to encrypt the at least one key share with a public key of the computing node to obtain an encrypted master key and wherein the encrypted master key is used to generate the multiple key shares. However, Miller-Gordon in view of Ford discloses: wherein the instructions further cause the computing node to encrypt the at least one key share with a public key of the computing node to obtain an encrypted master key and wherein the encrypted master key is used to generate the multiple key shares.
Refer to at least the abstract, FIG. 6, [0005], and [0065] of Ford with respect to encrypting a master key with device public keys such that it is operable to be decrypted via the devices’ private keys. 
Refer to at least [0027]-[0030] of Miller with respect to secret sharing.
The teachings of Miller-Faibish-Shaw and Ford concern encryption and key distribution, and are considered to be within the same field of endeavor and combinable as such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Miller-Faibish-Shaw to encrypt the master secret via storage devices’ public keys for at least the purpose of further enhancing security (i.e., increasing the protection afforded to the master secret itself).

Claim 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller-Faibish-Shaw as applied to claims 10-11, 15-19, and 22 above, and further in view of Gordon (US 2011/0138475 A1).

Regarding claims 13-14 and 20, they are rejected in substantially the same manner as claims 4-5 above (i.e., the citations and obviousness rationale concerning Miller and Gordon). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432